DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al [US 2012/0288595A1] in view of Li et al [Pat. No. 6,624,392].
Randall et al teach a cooking system comprising a housing with a base and sidewall (Figure 3, #12), a container (Figure 1, #14), a heating element which can be located in the base and/or the sidewall (Figure 1, #26; paragraph 0014), a control panel with an input (Figure 3, #28, 46), the control panel operable to select a stored sequence of operation from plural first stored sequences and plural second stored sequences, or recipes (Figure 5-7; paragraph 0021-0024), the stored sequences including different recipes for different food products as well as different temperatures and times in sequence blocks (Figure 5-7), a temperature sensor which maintained a threshold temperature by controlling the heating element (Figure 3, #42; Figure 8, #112-120), selecting a stored sequence of operation, or recipe, with an input (Figure 1, #102), 
Randall et al also incorporated by reference the invention of US 7,109,445 (paragraph 0022); wherein ‘445 disclosed a cooking system with a control panel, input, and display of alphanumeric characters (Figure 4, #20, 22, 24, 13; column 3, line 55 to column 4, line 25), selecting a mode of operation on a menu using the input (Figure 6A, #86), then selecting a stored sequence of operation, or recipe, from a menu (Figure 6B, #98).
Regarding apparatus claims 1-14, phrases such as "operable to cook a meal in less than or equal to 30 minutes", "operable to cook a grain", "operable to poach a food product", "operable to form a food product having a plurality of layers of foods", "to allow liquid within the cooking system to simmer", and "operating said at least one heating element to control the temperature within a predefined threshold" are merely preferred methods of using the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Randall et al do not explicitly recite a first heating element in the base, a second heating element in the sidewall, and using them independently or in combination (claim 1, 25-26).

It would have been obvious to one of ordinary skill in the art to incorporate the claimed heating elements and control into the invention of Randall et al, in view of Li et al, since both are directed to cooking systems, since Randall et al already included a heating element which can be located in the base and/or the sidewall (Figure 1, #26; paragraph 0014), since cooking systems commonly included a first heating element in the base (Figure 1B, #38), a second heating element in the sidewall (Figure 1B, #40), a controller (Figure 3, #34), and using the heating elements independently or in combination (column 4, line 20) as shown by Li et al; and since using plural heating elements in combination or independently would have enabled greater flexibility in choosing the style of cooking to be used in the system of Randall et al and thus enabled a greater diversity of possible cooking selections.
Claims 15, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al, in view of Li et al, as applied above, and further in view of Patterson et al [Pat. No. 7,109,445].
Randall et al and Li et al teach the above mentioned concepts. Randall et al do not explicitly recite selecting a mode of operation via an input (claim 15), and a temperature threshold of about 1-3°C (claim 24). Li et al also taught selecting a mode of operation by input (Figure 3, #34). 

It would have been obvious to one of ordinary skill in the art to incorporate the claimed mode of operation input and threshold of about 1-3°C into the invention of Randall et al, in view of Li et al and Patterson et al, since all are directed to methods of cooking, since Randall et al explicitly incorporated by reference the invention of Patterson et al (paragraph 0022), since Randall et al already included selecting different food types when choosing the recipe (Figure 5-7), since cooking systems commonly included a plural-step process for selecting the food type and then the specific recipe (Figure 6A, #86; Figure 6B, #92, 98) as shown by Patterson et al, since cooking systems commonly included a step of selecting either manual or recipe modes (column 6, line 55) as shown by Patterson et al, since the option of manual mode would have provided the user greater flexibility in using the device of Randall et al, since cooking systems commonly included a multi-function control switch (Figure 3, #34) as shown by Li et al, since using plural menus would have enabled the user to more easily and quickly select from a large number of recipes in the method of Randall et al, since Randall et al already included a temperature threshold of 140-160°F, or 60-71.1°C, for the second temperature (paragraph 0034), since a range of 5.5°C could be considered “about 3°C”, and since the claimed threshold range would have been used by Randall et al during the course of normal experimentation and optimization procedures due to factors such as the food type, the amount of food, the number of heaters, and/or the power of the heaters.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792